NGAS Resources, Inc.
 
FORM OF AMENDMENT TO CHANGE OF CONTROL AGREEMENT
 
This AMENDMENT TO CHANGE OF CONTROL AGREEMENT (the “Amendment”) is entered into
as of December 23, 2010 between NGAS Resources, Inc., a British Columbia
corporation formerly named Daugherty Resources, Inc. (the “Company”),
and ______________, the ______________ of the Company (the “Executive”).
 
The parties entered into a Change of Control Agreement dated as of February 25,
2004 (the “Change of Control Agreement”), pursuant to which Executive is
entitled to a termination settlement payment in the event that, within five
years following any Change of Control, the Executive’s employment with the
Company is terminated by the Company other than for Cause or by the Executive
for Good Reason or by the death or Disability of Executive (as those terms are
defined in the Change of Control Agreement).  The parties desire to amend the
Change of Control Agreement as set forth below to ensure documentary compliance
with Section 409A of the Internal Revenue Code of 1986, as amended.
 
NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:
 
1.     Section 3 of the Change of Control Agreement is hereby amended and
restated as follows to provide that Executive’s termination settlement, to the
extent it is required to be paid, shall be made in a single lump sum and no
longer in periodic installments at the election of Executive:
 
“3      Settlement Payment.  The termination settlement provided under Section 2
shall be payable by the Company in cash in a single lump sum on the effective
date of employment termination, subject to any applicable withholding
taxes.  The payment provided herein is intended as a termination settlement and
not as salary continuation.”
 
2.     The following new paragraph is hereby added after Section 10 of the
Change of Control Agreement:
 
“11.   Section 409A.  The intent of the parties is that payments and benefits
under this Agreement (including all attachments, exhibits and annexes) comply
with Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”), to the extent subject thereto.  Accordingly, to the maximum
extent permitted, this Agreement shall be interpreted and be administered to be
in compliance with Code Section 409A in all respects.  Notwithstanding anything
to the contrary in this Agreement, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Code Section 409A, the Executive
shall not be considered to have terminated employment with the Company or its
subsidiaries for purposes of this Agreement, and no payment shall be due to the
Executive under this Agreement, until the Executive would be considered to have
incurred a “separation from service” from the Company and its subsidiaries
within the meaning of Code Section 409A.  In addition, notwithstanding anything
to the contrary in this Agreement, to the extent that any payments to be made
upon the Executive’s separation from service would result in the imposition of
any individual penalty tax imposed under Code Section 409A, the payment shall
instead be made on the first business day after the earlier of (a) the date that
is six (6) months following such separation from service and (b) the Executive’s
death.”
 
3.      The Change of Control Agreement, as expressly modified hereby, shall
remain in full force and effect.
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 

 
NGAS RESOURCES, INC.
     
By
       
EXECUTIVE:
       

 
 
2

--------------------------------------------------------------------------------

 